      Case 2:18-cv-00360-MCE-EFB Document 160 Filed 08/31/20 Page 1 of 3


1    KERSHAW, COOK & TALLEY PC
     William A. Kershaw (State Bar No. 057486)
2    Stuart C. Talley (State Bar No. 180374)
3    Ian J. Barlow (State Bar No. 262213)
     401 Watt Avenue
4    Sacramento, California 95864
     Telephone: (916) 779-7000
5    Facsimile: (916) 721-2501
     Email: bill@kctlegal.com
6
     Email: stuart@kctlegal.com
7    Email: ian@kctlegal.com

8    Attorneys for Plaintiff and the Class
     Additional counsel listed on signature page
9
10
     DYKEMA GOSSETT LLP
11   James P. Feeney (State Bar No. 219045)
     Fred J. Fresard (Pro Hac Vice)
12   Krista L. Lenart (Pro Hac Vice)
     333 South Grand Ave., Suite 2100
13   Los Angeles, California 90071
     Telephone: (213) 457-1800
14
     Facsimile: (213) 457-1850
15   Email: jfeeney@dykema.com
     Email: ffresard@dykema.com
16   Email: klenart@dykema.com
17   Attorneys for Defendant
18   FCA US LLC f/k/a Chrysler Group LLC

19
                                 UNITED STATES DISTRICT COURT
20
                                EASTERN DISTRICT OF CALIFORNIA
21
     SHAWN ALGER as an individual and on               Case No.: 2:18-cv-00360-MCE-EFB
22   behalf of all others similarly situated,
23                                                     JOINT STIPULATION AND ORDER TO
                           Plaintiff,
                                                       MODIFY SCHEDULED DISCOVERY
24
            v.                                         CUT-OFF DATE AND CLASS NOTICE
25
     FCA US LLC f/k/a CHRYSLER GROUP                   Assigned to Hon. Morrison C. England, Jr.
26   LLC, a Delaware Corporation, and DOES 1           Courtroom 7, 14th Floor
     through 100, inclusive,                           Complaint Filed: February 16, 2018
27
28                        Defendants.

                                                   1
      JOINT STIP AND ORDER                                                   2:18-cv-00360-MCE-EFB
      Case 2:18-cv-00360-MCE-EFB Document 160 Filed 08/31/20 Page 2 of 3



1          Plaintiff Shawn Alger (“Plaintiff”) and Defendant FCA US LLC f/k/a Chrysler Group LLC

2    (“Defendant”) (together, the “Parties”), by and through their respective counsel, hereby stipulate as

3    follows:

4                                              STIPULATION

5          WHEREAS, Plaintiff filed his initial complaint on February 15, 2018 [Dkt. No. 1] and his

6    class action complaint on February 16, 2018 (Dkt. No. 4);

7          WHEREAS, on January 20, 2020 the Court entered an order pursuant to the parties’

8    stipulation extending the discovery cut-off date to March 30, 2020 (Dkt. No. 136);

9          WHEREAS, on February 18, 2020 the Court entered an order Granting Class Certification

10   (Dkt. No. 141);

11         WHEREAS, on March 23, 2020, the Court entered an order pursuant to the parties’ stipulation

12   extending the discovery cut-off date to June 15, 2020 to allow sufficient time to conduct mediation

13   (Dkt. No. 145);

14         WHEREAS, on May 7, 2020 the parties engaged in a mediation that did not resolve in

15   settlement.

16         WHEREAS, on June 17, 2020 the court entered an order extending the time for the

17   completion of certain depositions to September 10, 2020 so that the parties could continue their

18   mediation efforts (Dkt. No. 156);

19         WHEREAS, on August 11, 2020 the Court entered an order requiring Notice to the Class to

20   be disseminated by no later than September 20, 2020 (Dkt. No. 158);

21         WHEREAS, the parties now desire to engage in second mediation on October 1, 2020 to

22   determine if resolution of this case is possible and seek to extend the notice deadline and the deadline

23   for conducting remaining discovery to allow sufficient time to conduct mediation;

24         NOW, THEREFORE, the undersigned counsel for the Parties, having met and conferred,

25   stipulate and agree as follows:

26         1. The deadline to complete the depositions of previously noticed FCA US fact witnesses

27              is extended to December 18, 2020. All other case deadlines shall be adjusted accordingly,

28              consistent with the Court’s Initial Pretrial Scheduling Order (Dkt. No. 3).
                                                      2
     JOINT STIP AND ORDER                                                         2:18-cv-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 160 Filed 08/31/20 Page 3 of 3



1         2. The deadline for the Claims Administrator to disseminate notice to the Class is extended

2             to November 11, 2020.

3    Dated: August 28, 2020.                          Respectfully submitted,
4
                                                      KERSHAW, COOK & TALLEY PC
5
                                                      By: /s/ Stuart C. Talley
6                                                     STUART C. TALLEY
                                                      WILLIAM A. KERSHAW
7                                                     IAN J. BARLOW
8
                                                      MARK P. CHALOS (Pro Hac Vice)
9                                                     KENNETH S. BYRD (Pro Hac Vice)
                                                      MADELINE M. GOMEZ (Pro Hac Vice)
10                                                    LIEFF CABRASER HEIMANN &
                                                      BERNSTEIN, LLP
11

12                                                    Attorneys for Plaintiff and the Class
13

14   Dated: August 28, 2020.                          DYKEMA GOSSETT LLP

15                                                    By: /s/ Fred J. Fresard
                                                      James P. Feeney (State Bar No. 219045)
16                                                    Fred J. Fresard (Pro Hac Vice)
                                                      Krista L. Lenart (Pro Hac Vice)
17
                                                      Attorneys for Defendant
18                                                    FCA US LLC f/k/a/ Chrysler Group LLC

19

20                                              ORDER

21          IT IS SO ORDERED.

22   Dated: August 28, 2020

23

24

25

26

27

28
                                                  3
     JOINT STIP AND ORDER                                                    2:18-cv-00360-MCE-EFB
